—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered September 13, 1991, convicting *692him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The fact that the defendant shared his codefendant’s intent to kill could be inferred from the surrounding circumstances. Here, prior to the shooting, the codefendant told the defendant that he was going to "do” the victim, and the defendant assisted by holding the victim while the codefendant put the gun to the victim’s head, cocked the gun, and then pulled the trigger. Under the circumstances of this case, the codefendant’s statement that he was going to "do” the victim cannot be considered a mere slang expression with no sinister overtones (cf., People v La Belle, 18 NY2d 405, 413).
We have examined the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.